DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 02/25/2020.  This IDS has been considered.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the prior art alone or in combination neither discloses nor renders obvious a measuring system as claimed wherein the power-transmission linkage being electrically connected to the controllable electrical circuit and designed as a single-part coil body with the coil arranged on the coil body between the parallel-guiding members in combination with the remaining claim limitations.
The closest prior art to Applicant’s invention is Burkhard et al. (USPN 7,619,170) which discloses an electromagnetic force-compensation direct measuring system comprising a force compensation device having at least one permanent magnet and a coil electrically connected to a controllable electrical circuit; a load receiver, comprising a multipart parallel guide mechanism, which has at least two parallel-guiding members, with at least one of the parallel-guiding members electrically integrated in the controllable electrical circuit and a power-transmission linkage which connects the load receiver to the force-compensation device and which spaces the at least two parallel-guiding members apart, but fails to teach the above-noted missing limitation.
The electrical connection between the power transmission linkage and the electrical circuit is intended to solve the problem of too many wires around the moving pieces and is realized via conductor tracks on the linkage and the coil body.  Burkhard et al. (US 2012/0312069) generally teaches laying conductive tracks directly on the surface of the parallel-guides to solve the same problem.  However, the configuration of this balance is different and there is no power-transmission linkage, therefore the analogous element that would require electrical connection to the circuit would be the lever, not the parallel guides.  Furthermore, due to this difference in configuration, it also fails to teach to the limitation of a single-part coil body with the coil arranged on the coil body between the parallel-guiding members.
Similarly, Bode (WO 2021/099161) teaches an electromagnetic force compensation balance with the same configuration as Burkhard ‘069 and does disclose conductor tracks on the lever, which is analogous to the claimed linkage however this .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863